Citation Nr: 1139390	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected microprolactinoma with headaches.

2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative osteoarthritis, sacroiliac joints. 

3. Entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis, right hip.

 4. Entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis, left hip.

5. Entitlement to an initial rating in excess of 10 percent for service-connected cold injury residuals, right foot.

6. Entitlement to an initial rating in excess of 10 percent for service-connected cold injury residuals, left foot. 
7. Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) 

8. Entitlement to an initial compensable rating for service-connected right ovarian cyst and uterine fibroid. 

9. Entitlement to service connection for bilateral pes planus.

10. Entitlement to a total disability rating due to individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to January 2005. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  In February 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In September 2009, the Veteran testified at a hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to June 2, 2008, service-connected microprolactinoma with headaches was manifested by headaches occurring one to two times per month that sometimes caused a feeling of tightness and sometimes caused throbbing that lasted three or four days with dizziness, nausea, emesis, photophobia, and blurred vision, but not characteristic prostration.

2. From June 2, 2008 onward, service-connected microprolactinoma with headaches is manifested by non-prostrating headaches occurring from every day to once per month but lasting two weeks at a time. 

3. Service-connected degenerative osteoarthritis, sacroiliac joints, is manifested by range of motion to 95 degrees forward flexion, 25 degrees extension, 30 degrees bilateral flexion, and 35 degrees bilateral rotation without additional limitations on repetitive use, abnormal gait or abnormal spinal contour. 

4. Service-connected osteoarthritis, right hip, is manifested by flexion to 120 degrees, normal adduction at 25 degrees, abduction to 42 degrees, and normal external rotation at 60 degrees without additional limitations on repetitive use.
5. Service-connected osteoarthritis, left hip, is manifested by flexion to 120 degrees with muscular pain at the end point, normal adduction at 25 degrees, normal abduction to 45 degrees with muscular pain, and external rotation to 52 degrees without additional limitations on repetitive use.

6. Service-connected residuals of cold injury, right foot is manifested by reported constant cold sensation and pain without tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular punched out lesions or osteoarthritis).

7. Service-connected residuals of cold injury, left foot is manifested by reported constant cold sensation and pain without tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular punched out lesions or osteoarthritis).

8. Service-connected GERD is manifested by recurrent epigastric distress with dysphagia and regurgitation that are not persistent and occur on occasion, once or twice per month, and under specific circumstances, e.g., eating too fast without causing impairment of health.  

9. Service-connected right ovarian cyst and uterine fibroid is manifested by the presence of a right ovarian cyst and uterine fibroid without need for treatment, removal of the uterus and/or ovaries, atrophy of the ovaries, uterine prolapse, or uterine displacement.

10. Bilateral pes planus preexisted service, and there is clear and unmistakable evidence that it was not aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for service-connected microprolactinoma with headaches have not been met prior to June 2, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7916-8100 (2011). 

2. The criteria for an initial rating of 50 percent, but no greater, for service-connected microprolactinoma with headaches have been met from June 2, 2008 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7916-8100 (2011). 

3. The criteria for an initial rating in excess of 10 percent for service-connected degenerative osteoarthritis, sacroiliac joints, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5236 (2011).

4. The criteria for a rating in excess of 10 percent for service-connected osteoarthritis, right hip, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

5. The criteria for a rating in excess of 10 percent for service-connected osteoarthritis, left hip, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

6. The criteria for a rating in excess of 10 percent for residuals of cold injury, right foot, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011). 

7. The criteria for a rating in excess of 10 percent for residuals of cold injury, left foot, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011). 

8. The criteria for an initial rating in excess of 10 percent for service-connected GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011). 

9. The criteria for an initial compensable rating for right ovarian cyst and uterine fibroid have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7615 (2011). 

10. Bilateral pes planus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in February 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claims, namely to schedule the Veteran for additional VA examinations and to obtain additional VA and private treatment records.  A review of the post-remand record shows that VA treatment records were added to the file, and that the Veteran failed to respond to requests to authorize release of private treatment records.  VA examinations were scheduled on two separate occasions.  The Board observes that the Veteran failed to report to all of the scheduled examinations.  VA's duty to assist requires that the opportunity for a VA examination be afforded to the Veteran; however, the Veteran has a responsibility to cooperate with the VA's efforts in this regard.  38 C.F.R. §§ 3.326 , 3.327(a) (2011).  Thus, the Board concludes that two efforts to afford the Veteran VA examinations constitute substantial compliance with the February 2010 remand.  Therefore, the Board may now proceed with adjudication of the claims.




II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Board notes that the Veteran was provided with a VCAA letter in July 2005, prior to the initial unfavorable AOJ decision issued in October 2005.  Additional letters were sent in September 2007, June 2008, March 2010, and May 2010, which were relevant to the service connection claim and the initial rating claims.  Both the September 2007 and June 2008 letters discussed the notice requirements with respect to disability ratings and effective dates.  

With regard to the initial rating claims, such claims are generally considered to be "downstream" issues from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of her concomitant responsibilities in the development of her claims involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claims.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that she has suffered any prejudice from the lack of pre-adjudicatory notice as to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board notes that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, the Board notes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, the Board observes that the Veteran was provided with an SSOC in February 2009 and February 2011, subsequent to the fully-compliant VCAA letters issued in September 2007 and June 2008.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing her with a VA examination.  The Veteran's service treatment records, private treatment records, and the reports of multiple May 2005 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of her claims.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the Board reiterates that the Veteran failed to report for multiple VA examinations scheduled in 2010.  The Veteran has not shown good cause for not attending these examinations, or in fact, acknowledged that she did not attend.  Therefore, only the reports of May 2005 VA examinations are available for review.   

Each May 2005 examination report reveals that the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  The findings then documented are consistent with the Veteran's complaints and contentions, as well as with the clinical evaluations in private treatment records.  

With respect to the service connection claim, the Board acknowledges that the examiner did not provide an etiological opinion with respect to the Veteran's bilateral pes planus.  As discussed above, the Veteran failed to report for the VA examinations scheduled post-remand, including an examination intended to yield such opinion.  When an appellant fails to report for a scheduled VA examination in an original claim for service connection, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2011).  Thus, even though the May 2005 VA examination with respect to the bilateral pes planus claim may have been inadequate due to the lack of opinion, the Board determines that VA has no further obligations to obtain an etiological opinion in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  Therefore, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disabilities.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  Burton v. Shinseki, 25 Vet. App. 1 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Microprolactinoma with headaches

The Veteran's service-connected microprolactinoma with headaches is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Codes 7916-8100.  She contends that her symptomatology warrants a higher rating. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Thus, the Veteran's service-connected disability is rated for the severity of her headaches as due to her microprolactinoma. 

Diagnostic Code 7915 provides that a benign neoplasm of any specified part of the endocrine system will be rated as residuals of endocrine dysfunction. 

Diagnostic Code 7916 provides that hyperpituitarism is prolactin secreting pituitary dysfunction.  This disability is to be rated as malignant or benign neoplasm as appropriate.  38 C.F.R. § 4.119, Diagnostic Codes 7916-7918, Note (2011). 

Diagnostic Code 8100 pertains to migraine headaches.  Under this provision, a 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The Veteran was afforded a VA examination in May 2005.  She has also received periodic evaluation for this disability at a VA medical center. 

At the VA examination, she described having headaches one to two times per month, sometimes manifesting in throbbing or a feeling of tightness around the head and neck.  The throbbing headaches would last three to four days, accompanied by dizziness, nausea, emesis, photophobia, and blurred vision.  The headaches were not prostrating, but would cause her to leave work on occasion.  She had lost 20 days of work during the past year.  The Veteran was self-medicating with Extra-Strength Tylenol.  Objectively, cranial nerves were intact and there was no loss of muscle tone, bulk, or strength, or loss of sensation or reflexes.

The Veteran was also seen for treatment and follow-up of her service-connected disability several times.  Laboratory testing revealed that her pituitary and prolactin levels were normal.  MRI continued to reveal a microadenoma.  There was no indication that the adenoma had become malignant.  However, these treatment records do show an increase in frequency of her headaches.  In June 2008, she reported that she had had a headache since the previous week and that she had feared she was having a stroke.  The next record is dated in April 2009 when she reported that she had been having migraine headaches for the last few months once a month and lasting for two weeks.  She requested prescription migraine medication.  Three months later, she indicated having daily headaches with two each week being intense at a 10/10 on the pain scale.  Subsequent treatment records reflect that she had suffered side effects and no improvement from the prescription medication.

Based on the above, the Board determines that an initial rating in excess of 30 percent is not warranted for the Veteran's service-connected migraine headaches prior to June 2, 2008.  The rating of 30 percent contemplates the Veteran's report of having headaches up to twice per month at VA examination that sometimes lasted up to four days, but without characteristic prostration.  A rating in excess of 30 percent requires headaches that are prostrating and occur very frequently, and the Board finds that, prior to June 2, 2008, the Veteran's symptoms did not more closely approximate these criteria.  

However, as of the June 2, 2008 treatment record, the record shows an increase in severity of the Veteran's headaches, with one that had lasted a week and caused the Veteran to seek emergency treatment.  She then reported headaches once per month that lasted two weeks at a time for the previous few months.  Finally, the headaches progressed to being daily.  In light of these facts, the Board finds that the Veteran's symptoms more closely approximated a 50 percent rating as of June 2, 2008, the earliest date showing an increase in severity, particularly in frequency and duration.  This rating is the highest rating available under Diagnostic Code 8100. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran has normal hormone levels, and the record does not supply any other disorder that is considered a result of the Veteran's microprolactinoma.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's microprolactinoma so as to warrant consideration of alternate rating codes.   

Accordingly, the Veteran's claim for a rating in excess of 30 percent for her service-connected microprolactinoma with headaches is denied prior to June 2, 2008 and a rating of 50 percent, but no greater, is granted from June 2, 2008 onward. 



Degenerative osteoarthritis of the sacroiliac joints

As relevant to the thoracolumbar spine, the General Formula for Rating the Spine provides that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is assigned a 10 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is assigned a 20 percent rating.  

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

The Veteran's service-connected degenerative osteoarthritis of the sacroiliac joints has been rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5236 (2011) for sacroiliac injury and weakness.  She contends that her disability is of a severity greater than compensated by the assigned rating.

The only medical evidence relevant to the rating criteria is the findings at the May 2005 VA examination.  The Veteran complained of recurrent pain in the thoracic and lumbar spines and constant stabbing pains in the buttocks, as well as numbness in the thigh.  She did not use any assistive devices; the distance she could walk was limited by her service-connected hip disabilities.  She denied incapacitating episodes.  The examiner noted minimal effects on activities of daily living, driving, and occupation.  

Physical examination revealed normal kyphosis and lordosis of the spine.  There were no posture or muscular abnormalities or fixed deformities.  Range of motion was to 95 degrees forward flexion, 25 degrees extension, 30 degrees bilateral flexion, and 35 degrees bilateral rotation.  The examiner found no additional limitations on repetitive use.

Based on the above evidence, the Board concludes that a rating in excess of 10 percent is not warranted.  A higher rating requires forward flexion reduced to 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  None of these symptoms were present at the examination, or noted in subsequent treatment records.  Therefore, a rating in excess of 10 percent for service-connected degenerative osteoarthritis of the sacroiliac joints is denied.  
     
Right and left hip osteoarthritis

Under Diagnostic Code 5003, arthritis, degenerative will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1).

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a , Plate II. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a 10 percent evaluation is assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5251 (2011). 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion to 30 degrees is assigned a 20 percent rating.  Flexion to 20 degrees warrants a 30 percent rating.  Flexion limited to 10 degrees is assigned a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011). 

A 10 percent rating is assigned when there is limitation of abduction such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

In May 2005, the Veteran was afforded a VA examination for her hips.  There is no treatment of record.  X-rays showed bilateral arthritic changes of the sacroiliac joints and acetabular lipping.  There was no evidence of ankylosis, edema, effusion, instability, weakness, redness, heat, or guarding.  Subjectively, she complained of grinding, clicking, and popping, more on the right than the left.  The examiner found tenderness over the sacroiliac joints.  The left hip exhibited pain with abduction and pain at the end of flexion without additional limitation with repetition.  Flexion was to 120 degrees bilaterally, adduction was normal at 25 degrees bilaterally, and abduction was to 42 degrees on the right and 45 degrees on the left.  External rotation was normal average at 60 degrees on the right, but to 52 degrees on the left.  Gait was normal, and the Veteran denied use of assistive devices.  

In light of the above, the Board determines that a rating in excess of 10 percent is not warranted for either the service-connected right or left hip disability.  The 10 percent rating assigned is for degenerative arthritis, shown by X-ray, that causes painful motion.  A higher rating is not warranted without flexion limited to 30 degrees or less or abduction to no more than 10 degrees, which is not shown by the evidence of record.  Accordingly, ratings in excess of 10 percent for service-connected right hip osteoarthritis and in excess of 10 percent for service-connected left hip osteoarthritis are denied.  

Right and left foot residuals of cold injury

The Veteran's service-connected disabilities of residuals of cold injury to the right and left foot are currently evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  She contends that her symptoms support a higher rating evaluation.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent rating is warranted where there is arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted where there is arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular punched out lesions or osteoarthritis).  A 30 percent evaluation requires arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis). 

Note (1) states: separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122. 

Note (2) to Diagnostic Code 7122 states that each affected part is to be evaluated separately and the ratings combined in accordance with 38 C.F.R. § 4.25  and 
§ 4.26.

The evidence of record does not show that the Veteran receives treatment for her residuals of cold injury.  Thus, the only medical evidence available is the report of a May 2005 VA examination.  Subjectively, the Veteran reported a constant sensation of cold feet, constant pain, and occasional swelling.  She denied stiffness, heat, fatigability, or lack of endurance.  The examiner noted no deformities of the feet or toes, calluses, skin breakdown, or vascular changes, and pulses were intact.  The feet were not tender to palpation.  The examiner observed no painful motion, edema, instability, weakness, or tenderness.  X-rays were normal.

Based on the above evidence, the Board determines that a rating in excess of 10 percent for residuals of cold injury to the right and left foot is not supported.  The 10 percent contemplates the reported constant cold sensation and pain experienced by the Veteran.  A rating in excess of 10 percent requires those feelings plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular punched out lesions or osteoarthritis), none of which were present.  Accordingly, ratings in excess of 10 percent for service-connected right foot cold injury residuals and in excess of 10 percent for service-connected left foot cold injury residuals are denied.

GERD

The Veteran's hernia disability has been rated under DC 7346.  Under this diagnostic code, a 10 percent rating, the currently assigned evaluation, is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The May 2005 VA examiner documented that the Veteran experiences reflux when reclining or bending once or twice per month, dysphagia if she does not eat or drink slowly, and food getting stuck on occasion.  She denied hematemesis, melena, and nausea, and the examiner noted no anemia or other nutritional deficiency.  

The above findings demonstrate recurrent epigastric distress with dysphagia and regurgitation, but the Board determines that these symptoms are not of a severity to warrant a rating in excess of 10 percent.  In this regard, the Board notes that the symptoms are not persistent, occurring on occasion, once or twice per month, and under specific circumstances, e.g., eating too fast.  The Veteran also suffers no impairment of health.  Therefore, the Board concludes that her service-connected GERD symptoms do not more closely approximate a rating in excess of 10 percent; accordingly, her claim is denied.  

Right ovarian cyst and uterine fibroid

The Veteran's service-connected right ovarian cyst and uterine fibroid were evaluated noncompensably under the provisions of 38 C.F.R. § 4.116, Diagnostic Code 7615.  Diagnostic code 7615 provides that a noncompensable rating is warranted for ovary disease, injury or adhesions of, where there are symptoms that do not require continuous treatment.  Where symptoms require continuous treatment, a 10 percent rating is warranted.  Where symptoms are not controlled by continuous treatment, a 30 percent rating is warranted. 

The May 2005 gynecological VA examination noted the ovarian cyst and uterine fibroid as found during service, but also that the Veteran denied treatment for them.  She reported irregular menstrual periods; however, this complaint is not consistent in subsequent treatment records.  These treatment records also reveal no treatment for the ovarian cyst or uterine fibroid.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7916.

The Board has considered other provisions under 38 C.F.R. § 4.116 that may be applicable to the Veteran's service-connected disability as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, absent removal of the uterus and/or ovaries, atrophy of both ovaries, or uterine prolapse or displacement, a higher rating is not available under Diagnostic Codes 7817, 7818, 7819, 7820, or 7821, respectively.  Therefore, assignment of alternate rating codes is not supported.  In light of these above, a compensable rating for service-connected right ovarian cyst and uterine fibroid is denied.

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are not adequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Veteran's symptoms of microprolactinoma with headaches, osteoarthritis of the sacroiliac joints, right and left hip disabilities, cold injuries of the right and left feet, GERD, and right ovarian cyst and uterine fibroid are fully contemplated by the schedular rating criteria, and the evidence does not demonstrate that any disability presents an unusual disability picture requiring hospitalization or causing interference with employment beyond that considered under the schedular rating.  Therefore, extra-schedular referral is not necessary.  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the Veteran's symptoms do not more closely approximate the criteria for ratings in excess of those already assigned by the RO and herein by the Board.  Therefore, to the extent her claims are not satisfied by the decision herein, her claims for higher ratings must be denied.

IV. Service Connection Claim

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the Veteran cannot claim service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation will not be conceded where there was no increase in severity of the disability during service, based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that mild, asymptomatic bilateral pes planus was noted the Veteran's September 1997 enlistment examination; therefore, she is not presumed to have been sound with regard to this disorder.  Accordingly, service connection may only be granted on the basis of aggravation.   

As indicated, a claim for aggravation requires that the disability in question have undergone a permanent increase in severity during service.  A review of the Veteran's service treatment records does not establish that such increase occurred.  Although there are copious references to treatment for the Veteran's already service-connected disabilities, largely addressed above, there are few references to the Veteran's feet.  Mild pes planus was treated in July 1998, and arch supports were prescribed.  Treatment for plantar fasciitis was noted in October 1999, and in August 2004, the Veteran was diagnosed with left tarsal tunnel syndrome and intermetatarsal neuroma.  Thereafter, at her 2004 Medical Board examination, mild asymptomatic bilateral pes planus was noted. 

Based on this evidence, the Board finds that the Veteran's preexisting bilateral pes planus was not aggravated by her military service.  The Board acknowledges that the May 2005 VA examiner diagnosed bilateral moderate, symptomatic pes planus, which suggests a change in severity; however, the Board observes that the Veteran's posture, gait, and shoe wear were normal.  The Veteran could stand and walk without functional limitation.  There were no calluses, palpable tenderness, or deformities of the foot or toes.  Moreover, May 2005 foot X-rays were within normal limits.  Further, the examination performed was for both the bilateral pes planus and the service-connected cold injury residuals of the bilateral feet, and the examiner does not identify positive symptoms that are related to the pes planus and not contemplated as part of the service-connected disability.  The Board also reiterates that the Veteran's Medical Board examination showed no changes since enlistment.  For these reasons, the Board finds that there is clear and unmistakable evidence that the Veteran's bilateral pes planus did not undergo a permanent increase in severity during her military service.       

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as there is clear and unmistakable evidence that the Veteran's bilateral pes planus was not aggravated by her military service, the preponderance of the evidence is against the Veteran's claim for service connection.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and her service connection claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 30 percent for service-connected microplactinoma with headaches is denied, prior to June 2, 2008.

An initial rating of 50 percent, but no greater, for service-connected microplactinoma with headaches is granted for the period from June 2, 2008 onward.

An initial rating in excess of 10 percent for service-connected degenerative osteoarthritis, sacroiliac joints, is denied.

An initial rating in excess of 10 percent for service-connected osteoarthritis, right hip, is denied.

An initial rating in excess of 10 percent for service-connected osteoarthritis, left hip, is denied.

An initial rating in excess of 10 percent for service-connected cold injury residuals, right foot, is denied.

An initial rating in excess of 10 percent for service-connected cold injury residuals, left foot, is denied.

An initial rating in excess of 10 percent for service-connected GERD is denied.

An initial compensable rating for service-connected right ovarian cyst and uterine fibroid is denied.

Service connection for bilateral pes planus is denied. 


REMAND

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran stated in a February 2007 submission that she had not been able to hold a suitable job for long due to her service-connected disabilities and that the jobs she had been able to obtain did not provide sufficient income or aggravated her symptoms.  Further, the Veteran has asserted that she is entitled to 100 percent disability.  A liberal reading of these statements reflects that the Veteran is asserting entitlement to a TDIU rating.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disabilities.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess whether she is unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unable to obtain or maintain substantially gainful employment due only to her service-connected disability(s), consistent with her education and occupational experience, irrespective of age and any nonservice-connected disorders.
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  
.  
2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim, should be readjudicated, to include all evidence received since the February 2010 supplemental statement of the case.  Another supplemental statement of the case should then be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


